Title: From George Washington to Major General John Sullivan or Officer Commanding at Pompton, N.J., 21 November 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir,
          West Point Novr 21st 1779
        
        As soon as possible after receipt of this letter, you will put the Troops under your command in motion for their Winter cantonments, agreeably to the routes (which I presume has been) given to you by the Qr Mr Genl—In case these should not have reached you—Clintons and Hands Brigades will compose part of the main Army, & must march by Rockaway Bridge and Morris Town (unless by application to the Qr Mr Genl he should point out a more direct way) to their ground. Poors Brigade is to proceed to Danbury in Connecticut—by Suffrans, & the Mountain road by Concklins—Buskirks Mill—& Light Infantry Camp, to Kings Ferry where he is to cross as expeditiously as possible, & to apply by an Officer dispatched for the purpose, to Qr Mr Starr for Teams to take him forward—The Cloaths for his Brigade may meet him at the Ferry—& there he will receive

more particular orders than I have time to furnish at present. I am Dr Sir Your Most Obet servant
        
          Go: Washington
        
      